DAVIDSON, Judge.
The indictment charged appellant with the night-time burglary of the private residence of Dr. Charles S. Amidon. There was also a count charging a prior conviction of an offense of like character.
Appellant waived trial by jury and pleaded guilty before the court. The proceedings touching the entry and receipt of a plea of guilty before the court are regular.
The trial court, after hearing the evidence, fixed punishment at confinement in the penitentiary for ninety-nine years. Such punishment was authorized by Art. 1391, P. C., to be inflicted under the first or primary count. There is nothing to show that the allegation of a prior conviction entered into the punishment so fixed.
*178The statement of facts in this case, not having been approved by the trial judge, cannot be considered by us. Lee v. State, 143 Tex. Cr. R. 190, 158 S. W. (2d) 499; Travis v. State, 145 Tex. Cr. R. 368, 168 S. W. (2d) 251; Young v. State, 147 Tex. Cr. R. 245, 179 S. W. (2d) 770.
No reversible error appearing, the judgment of the trial court is affirmed.
Opinion approved by the Court.